           Case 2:18-cv-03582-TJS Document 5 Filed 10/26/18 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :         CIVIL ACTION
                                            :
      v.                                    :
                                            :
NICOLE M. RYZIW                             :         NO. 18-3582

                                       ORDER

      NOW, this 25th day of October, 2018, upon consideration of the parties’ Stipulation

to Extend Time (Document No. 4), it is ORDERED that defendant shall respond to the

complaint no later than November 9, 2018.




                                                      /s/TIMOTHY J. SAVAGE
